Citation Nr: 1215861	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (claimed as gastroesophageal reflux disease, acid reflux, hiatal hernia, and irritable bowel syndrome), to include on a secondary basis. 

2.  Entitlement to service connection for sexual dysfunction, to include on a secondary basis.

3.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

This appeal was previously before the Board in April 2010, at which time it was remanded to obtain VA examinations for each of the disabilities on appeal.  The Veteran was afforded a VA psychiatric examination in May 2010, and a VA medical examination in September 2011, with a November 2011 addendum opinion regarding gastroesophageal reflux disease (GERD).  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to the issues of entitlement to an increased rating for PTSD and to service connection for GERD.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  As discussed further below, however, a remand for PTSD is required.

The issues of entitlement to service connection for sexual dysfunction, to include on a secondary basis, and for entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's GERD is caused by his PTSD symptomatology. 


CONCLUSION OF LAW

GERD is caused by service-connected PTSD, and service connection for this disability is thus warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim of entitlement to service connection for GERD, to include as secondary to service-connected PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service Connection for GERD

The Veteran seeks service connection for GERD, claimed as secondary to his service-connected PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

Service records are silent for any complaints or findings of a gastrointestinal disorder.  Although the Veteran reported a history of a ruptured hernia at his entrance and separation examinations, he clarified that this occurred at age 12, and a hernia was not noted, such that the Veteran is presumed to be of sound health at entry into service.  At discharge, the Veteran specifically denied any stomach or intestinal trouble, frequent indigestion, pain or pressure in chest. 

VA treatment records on file for March 2002 to August 2004 are silent for any mention of gastrointestinal complaints. 

In March 2007 the Veteran reported that he experienced nightly reflux, for which he took TUMS.  

The Veteran attended a VA examination in November 2007 for his claimed gastrointestinal disorder.  The Veteran reported that his symptoms originated after service, around 1970 or 1973.  Specifically, he recalled experiencing reflux, especially after lying down, and heartburn that occurred several times a week.  There was no history of hospitalization or surgery, trauma to the digestive system, neoplasm, hernia surgical repair, injury or wound related to a hernia, or tuberculosis of the peritoneum.  On physical examination, a hernia was not present.  

The examiner diagnosed the Veteran as having GERD with no evidence of a history of hiatal hernia.  The examiner summarized the Veteran's symptoms as heartburn and reflux, and indicated that there were no significant effects on the Veteran's occupation or usual daily activities.  The examiner concluded that the Veteran's heartburn was "more probably not related" to his PTSD because the Veteran reported his problems were situational with circumstances related to the upper and lower bowel problems.  He noted that the Veteran indicated that the heartburn and reflux began after service.  The examiner also noted that the Veteran's alcohol intake would cause GERD problems and could aggravate the lower bowel and cause an occasional loose stool.  

The examiner also diagnosed the Veteran as having hemorrhoids due to occasional constipation, which occurred approximately weekly depending on his emotional state, or his food and drink consumption.  The Veteran reported having loose watery stools that occurred approximately once a month.  He also reported that he had noticed blood with his constipated stool, and that he had a twelve year history of hemorrhoids, for which he used Metamucil.  In this regard, there was no history of trauma to the intestines, intestinal neoplasm, nausea, vomiting, diarrhea, fistula, intestinal pain, ulcerative colitis, or ostomy.  There was a history of constipation occurring weekly, with mild alternate movements of constipation and loose watery stool.  Physical examination did not show signs of significant weight loss or malnutrition, anemia, abnormal mass, abdominal tenderness, or fistula.  

An Internet article associated with the claims folder discussed common physical symptoms in patients with PTSD, and included gastrointestinal distress on its list.  

In April 2010 the Board pointed out that the examiner, although noting the presence of a lower bowel disorder, did not adequately address the etiology of that disorder.  The examiner did not address the likelihood that it originated in or was due to service, and instead only indicated that alcohol intake might be responsible.  Given that the examiner inadequately addressed the etiology of the claimed gastrointestinal disability, the Board requested another VA examination. 

The May 2010 examination report indicated that in regards to the possible association between the Veteran's PTSD and documented gastrointestinal distress, a recent study by Y Lam et. al., in the American College of Gastroenterology suggested a robust relationship between PTSD symptoms and the development of GERD.  Given reports that the Veteran experienced GERD-type symptoms dating back to the time around his discharge from the military, and given the absence of clear alcohol abuse or dependence, the examiner considered it at least as likely as not that the Veteran's GERD symptoms were secondary to his service-connected PTSD.  Regarding the exact impairment associated with the reported GERD symptoms the examiner deferred to an individual with greater medical expertise in that area.  

In September 2011 the Veteran was given another VA examination, in which he was diagnosed as having GERD, involving symptoms such as heartburn and acid reflux, for which he took over-the-counter TUMS.  The Veteran reported that in the past he had missed some work due to having a burning sensation in his stomach, and otherwise he no longer worked due to unavailability of plumbing jobs.  The Veteran denied experiencing bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal disorder, and he did not have weight loss, malnutrition, or serious complications of other general health effects attributable to an intestinal disorder.  An opinion regarding the etiology of such disability was not provided.  

An addendum opinion was received in November 2011.  The examiner indicated that the Veteran's GERD was not caused by or a result of his service, because there was no evidence of GERD in service.  The examiner indicated that the Veteran had been diagnosed as having GERD in 1982, separated from service in 1969, and that there was no evidence of GERD while the Veteran was in the military.  The examiner indicated that the Veteran's GERD was not affected by his service-connected PTSD, and cited to the March 2010 VA examination in which the Veteran had denied significant psychosocial impact associated with gastrointestinal difficulties, and otherwise explained that he was careful about how he lay down at night due to heartburn.  The examiner indicated that the report concluded the Veteran's heartburn was probably not related to the Veteran's PTSD.  

In reaching the conclusion that the most persuasive evidence supports the claim of service connection for GERD as secondary to PTSD, the Board accords particular probative value to the May 2010 VA examiner's report that it was at least as likely as not that the Veteran's GERD symptoms were secondary to his service-connected PTSD.  That opinion was arrived at after a thorough and comprehensive review of the claims folder containing service and post-service medical records; the Veteran's actual medical history; current examination of the Veteran; and review of medical literature and resources.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  The examiner's opinion was well-reasoned because it was supported by adequate rationale discussing the association between PTSD and GERD, and the time periods in which the Veteran's symptomatology arose.  Thus, the Board finds the May 2010 VA examiner's report and opinion to be the more persuasive expert medical observations and opinion, and notes that this supports the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

In reaching this conclusion, the Board has also considered the September 2011 VA examination with November 2011 addendum opinion.  The Board finds the negative nexus opinion is not supported by adequate reasoning because the emphasis relates to the absence of direct service connection based on an absence of symptomatology in service or for many years thereafter.  The opinion mentions the May 2010 report, but does not discuss or discount the positive nexus for GERD as secondary to PTSD.  

Consequently, the Board finds there is an equipoise of the evidence such that the Board will grant service connection for a gastrointestinal disability, to include GERD as secondary to his PTSD.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include GERD is granted.  


REMAND

Service Connection for Sexual Dysfunction

Turning to the sexual dysfunction issue, service treatment records document treatment for infected scrotal lesions, but are silent with respect to complaints or findings of sexual dysfunction. 

VA treatment records on file for March 2002 to August 2004 are silent for any mention of sexual dysfunction.  At a January 2005 VA examination, the Veteran did not report any problems with sexual dysfunction. 

The report of a March 2005 assessment of the Veteran by G. Gardner, Ph.D., indicates that the Veteran reported being on testosterone supplements for the prior 6 months for problems he believed were related to exposure to Agent Orange.  The Veteran reported that he noticed he had a greater sex drive while on the supplement. 

Private medical records for December 2006 to January 2007 show that in January 2007, the Veteran requested testosterone replacement treatments because his girlfriend preferred sexual intercourse every day of the week.  The Veteran indicated that he believed his libido and strength was good enough, and that he normally had successful intercourse with normal erectile function.  He explained that he had never had complaints from other sexual partners.  The examiner assessed the Veteran with mild testicular hypofunction.  He was noted to have fairly normal function and libido with normal secondary sexual characteristics for his age.  The examiner indicated that the Veteran's frequency of intercourse was actually much higher than others of his age.  The examiner concluded that testosterone replacement was optional in the Veteran's case. 

The RO retrieved, through an Internet search, the abstracts of several publications referred to, but not provided by the Veteran's former representative.  They suggest that there may be an association of sexual dysfunction with PTSD. 

Pursuant to an April 2010 remand, the Veteran was afforded VA examination in March 2010, with a May 2010 report, and addendum in September 2011.  The May 2010 report indicated that there was no medically documented evaluation of sexual dysfunction apart from the prescription of testosterone for low testosterone and the possible connection with decreased sexual urge.  The examiner recommended that an opinion regarding the nature and severity of any sexual dysfunction issue was indicated from a medical specialist.  The examiner considered research evidence cited in the claims folder regarding a relatively higher prevalence of sexual dysfunction among individuals with PTSD, and the possible medical causes of the Veteran's reported sexual dysfunction, along with recent onset of such without a clear exacerbation of PTSD symptoms.  The examiner concluded that he could not clearly attribute the Veteran's reported sexual dysfunction to service-connected PTSD without resorting to mere speculation.  The Board observes that the opinion requested of the examiner required a standard less exacting than that applied by the examiner; specifically, whether it was at least as likely as not that the Veteran's sexual dysfunction, if he indeed was diagnosed as having such, was related to service or caused or worsened by service-connected PTSD.  As such, this opinion is inadequate.  

A September 2011 examiner indicated that the Veteran had erectile dysfunction, with the most likely etiology being neurologic disease, and treatment involving oral medication such that the Veteran was capable of intercourse.  In addition, the examiner indicated that the Veteran had prostate cancer, diagnosing him with prostatic adenocarcinoma.  The examiner did not provide an opinion regarding the Veteran's erectile dysfunction.  Although the examiner indicated that the most likely cause was neurologic, this did not respond to the underlying question as to whether the Veteran's erectile dysfunction was at least as likely as not related to service, or to his service-connected PTSD.  The November 2011 addendum opinion regarded GERD, and did not discuss erectile dysfunction or its etiology.  As such, the Board finds that an adequate opinion regarding the etiology of the Veteran's now affirmed diagnosis of erectile dysfunction still has not been provided, such that another remand is necessary.  

Once a VA examination has been provided, the Board must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see Waddell v. Brown, 5 Vet. App. 454.  The medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, remand is necessary to obtain an adequate examination.  See 38 U.S.C.A. § 5103A(d)(1); see also 38 C.F.R. § 3.159(c)(4);

Increased Rating for PTSD

At his June 2007 VA examination the Veteran reported that he sought mental health counseling over the phone every three to four months as needed, with David Teed.  Although records from Mr. Teed, a licensed clinical social worker, are associated with the claims folder, they are dated through June 2004, and the Veteran's June 2007 report of treatment indicates that there are outstanding records.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Because there are outstanding potentially-pertinent medical records which are referenced in the record, the Veteran's claim has not been specifically developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, obtain and associate with the claims folder any outstanding treatment records since June 2004 from David Teed, L.C.S.W.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  Following receipt of any available outstanding records, obtain a VA opinion from a physician with appropriate expertise to determine the nature and etiology of any sexual dysfunction disorder.  The claims folder must be made available to the examiner for proper review of the medical history.  All indicated studies, tests and evaluations deemed necessary should be performed.  With respect to any sexual dysfunction disorder identified, to include erectile dysfunction, the examiner must opine whether it is at least as likely as not that such disorder is etiologically related to the Veteran's period of service, or whether it is at least as likely as not that such disorder was caused or chronically worsened by a service-connected disability, to include PTSD.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


